Citation Nr: 1122322	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for aortic stenosis status post aortic valve replacement from February 1, 2006.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for aortic stenosis with an evaluation of 10 percent disabling effective December 14, 2005.  A December 2006 rating decision then provided a temporary evaluation of 100 percent effective December 14, 2005 based on surgical convalescence and an evaluation of 10 percent was assigned from February 1, 2006.  In October 2007 a Decision Review Officer increased the rating to 30 percent effective February 1, 2006, the date following the Veteran's temporary total evaluation.

This appeal was previously before the Board and the Board remanded the claim in November 2009 for additional development.  The case has been returned to the Board for further appellate consideration.  

In the Veteran's November 2007 substantive appeal the Veteran raised an appeal for an earlier effective date for service connection for aortic stenosis.  The RO provided a statement of the case in January 2008, but a substantive appeal was not filed.  As such, the issue addressed by the Board is limited to that on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim.

In the November 2009 remand, the Board directed that the Veteran should be afforded a VA cardiovascular examination to determine the current nature of the service-connected aortic stenosis status post aortic valve replacement.  The Board stated that it is essential that the examination include objecting testing to ascertain the Veteran's workload (in METs).  If physical testing could not be completed, the examiner was to explain why such testing was contraindicated.  The Board further directed that all results should be reported in detail, to include METs level and ejection fraction. 

The Veteran was provided with a VA heart examination in November 2010.  The examiner stated that the Veteran reported that he had an echocardiogram done on June 9, 2010 which showed ejection fraction of 55 percent.  The examiner performed a physical examination and stated that stress test results were reviewed.  The examiner indicated that the diagnosis was of aortic valve condition, with aortic valve replacement.  The examiner stated that METs was 6.3 on recent stress testing.  However, the examiner did not provide any results with regards to ejection fraction, as directed in the November 2009 remand (rather, he reported only the ejection fraction the Veteran had reported).  It is also unclear whether stress testing was performed during the examination, or if the examiner referenced the results of a recent stress test performed at VA or elsewhere.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court").  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal must be remanded for compliance with the November 2009 Board remand.

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

As noted above, during the November 2010 VA examination, the Veteran reported that he had an echocardiogram done on June 9, 2010.  It is unclear whether this was performed at a VA or private facility.  Additionally, in response to a request from the RO/AMC, in a May 2010 statement the Veteran indicated that he has been treated for aortic stenosis by a cardiologist, Dr. R.S., and a family physician, Dr. T.S.  The Veteran also submitted some treatment reports from Dr. R.S., but it is unclear whether such records are complete, and the Veteran did not submit a release form for either physician.  On remand, the Veteran should be provided another opportunity to supply a release for these physicians, and an attempt to obtain any additional available records from Dr. R.S. and Dr. T.S. should be made.  

Ongoing VA medical records should also be obtained from January 2010 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and a release form for all medical care providers who treated him for his aortic stenosis since February 2006, to specifically include Dr. R.S. and Dr. T.S.  After securing any necessary release, such records should be requested.  In addition, any pertinent VA treatment records dating since January 2010 from the VA East Orange Health Care System should be obtained.  All records which are not duplicates of those already in the claims file should be associated with the claims file, including the report of the June 9, 2010 echocardiogram.

2.  The Veteran should then be afforded a VA cardiovascular examination to determine the current nature of the service-connected aortic stenosis status post aortic valve replacement.  The Veteran's claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary should be performed.  It is essential that these include objecting testing to ascertain the Veteran's workload (in METs).  If physical testing cannot be completed, the examiner should explain why such testing is contraindicated.  All results should be reported in detail, to include METs level and ejection fraction.  All symptoms associated with his service connected aortic stenosis with aortic valve replacement should be reported.  A rationale for all opinions expressed by the examiner should be provided.

3.  Thereafter, the RO/AMC should review the claims file to ensure that the requested medical examination is responsive to and in complete compliance with the directives of this remand, and if it is not, the RO/AMC should implement corrective procedures.

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

